Maletz, Judge:
I. The court having considered:
(a) The letter of May 13, 1980 from C. Christopher Parlin, Acting Deputy Assistant Counsel of the Department of Commerce, to the clerk of the court, transmitting a portion of the administrative record in the case and stating in part:
Volume 11 contains Tiational security information and other privileged information. This volume should be safeguarded accordingly. [Emphasis in original.]
(b) Plaintiffs’ motion to release documents claimed to be privileged; and
(c) Defendant’s response to plaintiffs’ motion and defendant’s cross-motion that plaintiffs’ motion be treated as a request for production of documents.
II. The court has determined that the quoted portion of the foregoing letter is an apparent claim of privilege. However, in no respect does it comply with the requirements for a proper claim of privilege.
III. It is therefore ordered that defendant shall file with this court, no later than July 31, 1980, a proper claim of privilege with respect to those documents, if any, contained in volume 11 of the administrative record for which defendant asserts a claim of privilege. Such claim of privilege shall include:
*108(a) An affidavit from the head of the applicable department or agency attesting that he has personally reviewed each of the documents for which a claim of privilege is made;
(b) A specific designation and description of each document for which a claim of privilege is made; and j
(c) A demonstration of the precise and certain reasons for preserving the confidentiality of each document for which privilege is claimed.
IV. It is further ordered that defendant’s cross-motion to treat plaintiffs’ motion as a request for discovery be denied.